DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: remarks filed on 01/19/2022. 
Claims 1-2, 3, 5-14 are currently pending and presented for examination.
Amended specification received on 06/12/2020 has been accepted.

Response to Arguments 
Applicant's remarks filed on 01/19/2022 with respect to amended claim 1 have been considered and they are persuasive.   Claim 1 have been amended to include previously identified allowable subject matter. Claims 1, 2, 3, 5, 6 are allowed.
Amended specification received on 06/12/2020 has been accepted.


Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “member” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “sealing member …configured to connect the substrate” in claim 1, “sealing member…configured to seal the passive component” in claim 7,  “sealing member configured to connect..” in claim 14. 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2, 3, 5, 6 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1.
Claims 8-13 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 7.
Allowable Subject Matter
1.	Claims 1-2, 3, 5-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record Tanida et al.  (US Pub. No.: US 2009/0147115 A1) discloses a camera module (Para 25; solid-state image pickup device 100 includes a solid-state image sensor 2) comprising:
      a substrate (Para 27; board 1 and that is a semiconductor substrate);

     a housing (Para 27-29; holder 31) configured to accommodate the image sensor;
     a filter (Para 29-30; the transparent cover 4 may comprise an optical filter such as an infrared cut filter that cuts entering infrared rays on the solid-state image sensor 2; he holder 31 is hollow and the transparent cover 4 is provided inside the holder 31 ) configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing;
      a gap maintaining member connected to an upper surface of the substrate, and configured to maintain a gap between the substrate and the housing (Para 30-31; chip components 7 is mounted around the solid-state mage sensor 2 on the board 1 and it is located on the upper surface of board 1 and it maintains a gap between board 1 and holder 3); and
      a sealing member in contact with the gap maintaining member and configured to connect the substrate to the housing and to surround the image sensor (Figs. 1, 2;  Par 33;  The adhesive resin 6 is applied on the outer edge part of the board 1. The adhesive resin 6 is applied not only on the board 1, but also on the chip components 7 of the outer edge part of the board 1. The adhesive resin is connecting the board 1 with holder 31 and it surrounds the image sensor (on outer edge part of the board 1)).

	Claims 2,3,5,6,13 are allowed  as being dependent from claim 1. 
	Regarding claim 7, prior art on record Chen (US Pub. No.: US 2014/0049671 A1) discloses a camera module (Para 12; camera module 100) comprising:
a substrate ( Para 16; rigid-flex board 30);
an image sensor disposed on the substrate (Para 20; image sensor 20 positioned on the lower surface 302 of the rigid-flex board 30);
a passive component disposed on the substrate (Para 18; A number of electrical elements (not shown), such as resistor and capacitor, are electrically connected on the upper surface 301 surrounding the through hole 303);
a housing configured to accommodate the image sensor (Para 12; supporting plate 10;  Figs. 2,5).
 However, none of the prior art discloses “a filter configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing;
a gap maintaining member extending between the passive component and the image sensor, and configured to maintain a gap between the substrate and the housing and to spatially isolate a first region, in which the image sensor is disposed, and a second 
Claims 8-12 are allowed as being dependent from claim 7.
Regarding claim 14, Chen discloses a camera module (Para 12; camera module 100) comprising:
a substrate ( Para 16; rigid-flex board 30);
an image sensor disposed on the substrate (Para 20; image sensor 20 positioned on the lower surface 302 of the rigid-flex board 30);
a housing configured to accommodate the image sensor (Para 12; lens holder 70;  Figs. 2,5);
a filter configured to block an infrared wavelength of light incident on the image sensor and disposed on the housing (Para 19, 21, 23; filter 40 configured for filtering infrared light out from the light projected thereon wherein the filter 40 is received in the seat 71 of lens holder 70 and is packaged on the upper surface 301 of the rigid-flex board 30);
a gap maintaining member configured to maintain a gap between the substrate and the housing (Fig. 1, 5;  Para 21; glue 50); and

However, none of the prior art discloses “wherein the gap maintaining member is disposed to separate the substrate into a first region in which the image sensor is disposed, and a second region in which a passive component and the sealing member are disposed, and wherein the sealing member is configured to seal the passive component” in combination of other limitation disclosed in the claim.


Conclusion

   The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Zhao et al. (US Pub. No.: 2018/0020131 A1) cites an EMI shield for a camera module subassembly includes a first conductive portion covering an optical unit and a top surface of a circuit substrate of the camera module subassembly and a second conductive portion covering a bottom surface of the circuit substrate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696